
	
		II
		110th CONGRESS
		1st Session
		S. 549
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Kennedy (for
			 himself, Ms. Snowe,
			 Mr. Reed, and Mr. Brown) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to preserve the effectiveness of medically important antibiotics
		  used in the treatment of human and animal diseases.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Preservation of Antibiotics for
			 Medical Treatment Act of 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Title I—Safety of critical
				antimicrobial animal drugs
					Sec. 101. Proof of safety of
				critical antimicrobial animal drugs.
					Title II—Use of critical
				antimicrobial animal drugs in agriculture
					Sec. 201. Assistance to defray
				expenses of livestock or poultry producers in phasing out nontherapeutic use of
				critical antimicrobial animal drugs.
					Sec. 202. Research and
				demonstration programs.
					Sec. 203. Collection of data on
				critical antimicrobial animal drugs.
				
			2.FindingsCongress finds that—
			(1)(A)in January 2001, a Federal interagency task
			 force released an action plan to address the continuing decline in
			 effectiveness of antibiotics against common bacterial infections, referred to
			 as antibiotic resistance;
				(B)the task force determined that antibiotic
			 resistance is a growing menace to all people and poses a serious threat to
			 public health; and
				(C)the task force cautioned that if current
			 trends continue, treatments for common infections will become increasingly
			 limited and expensive, and, in some cases, nonexistent;
				(2)antibiotic resistance, resulting in a
			 reduced number of effective antibiotics, may significantly impair the ability
			 of the United States to respond to terrorist attacks involving bacterial
			 infections or a large influx of hospitalized patients;
			(3)(A)any overuse or misuse of antibiotics
			 contributes to the spread of antibiotic resistance, whether in human medicine
			 or in agriculture; and
				(B)recognizing the public health threat caused
			 by antibiotic resistance, Congress took several steps to curb antibiotic
			 overuse in human medicine through amendments to the
			 Public Health Service Act
			 (42 U.S.C.
			 201 et seq.) made by section 102 of the Public Health Threats
			 and Emergencies Act (114 Stat. 2315), but has not yet
			 addressed antibiotic overuse in agriculture;
				(4)in a March 2003 report, the National
			 Academy of Sciences stated that—
				(A)a decrease in antimicrobial use in human
			 medicine alone will have little effect on the current situation; and
				(B)substantial efforts must be made to
			 decrease inappropriate overuse in animals and agriculture;
				(5)(A)an estimated 70 percent of the antibiotics
			 and other antimicrobial used in the United States are fed to farm animals for
			 nontherapeutic purposes, including—
					(i)growth promotion; and
					(ii)compensation for crowded, unsanitary, and
			 stressful farming and transportation conditions; and
					(B)unlike human use of antibiotics, these
			 nontherapeutic uses in animals typically do not require a prescription;
				(6)(A)many scientific studies confirm that the
			 nontherapeutic use of antibiotics in agricultural animals contributes to the
			 development of antibiotic-resistant bacterial infections in people;
				(B)the periodical entitled Clinical
			 Infectious Diseases published a report in June 2002, based on a 2-year
			 review by experts in human and veterinary medicine, public health,
			 microbiology, biostatistics, and risk analysis, of more than 500 scientific
			 studies on the human health impacts of antimicrobial use in agriculture;
			 and
				(C)the report recommended that antimicrobial
			 agents should no longer be used in agriculture in the absence of disease, but
			 should be limited to therapy for diseased individual animals and prophylaxis
			 when disease is documented in a herd or flock;
				(7)(A)the United States Geological Survey
			 reported in March 2002 that antibiotics were present in 48 percent of the
			 streams tested nationwide; and
				(B)almost half of the tested streams were
			 downstream from agricultural operations;
				(8)an April 1999 study by the General
			 Accounting Office concluded that resistant strains of 3 microorganisms that
			 cause food-borne illness or disease in humans—Salmonella, Campylobacter, and E.
			 coli—are linked to the use of antibiotics in animals;
			(9)(A)in January 2003, Consumer Reports published
			 test results on poultry products bought in grocery stores nationwide showing
			 disturbingly high levels of Campylobacter and Salmonella bacteria that were
			 resistant to antibiotics used to treat food-borne illnesses; and
				(B)further studies showed similar results in
			 other meat products;
				(10)in October 2001, the New England Journal of
			 Medicine published an editorial urging a ban on nontherapeutic use of medically
			 important antibiotics in animals;
			(11)(A)in 1999, the European Union banned the
			 practice of feeding medically important antibiotics to animals other than for
			 disease treatment or control, and prior to that, individual European countries
			 had banned the use of specific antibiotics in animal feed; and
				(B)those countries have experienced no
			 significant impact on animal health or productivity, food safety, or meat
			 prices, and more importantly, levels of resistant bacteria have declined
			 sharply;
				(12)in 1998, the National Academy of Sciences
			 noted that antibiotic-resistant bacteria generate a minimum of $4,000,000,000
			 to $5,000,000,000 in costs to United States society and individuals
			 yearly;
			(13)a year later, the National Academy of
			 Sciences estimated that eliminating the use of all antibiotics as feed
			 additives would cost each American consumer less than $5 to $10 per
			 year;
			(14)the American Medical Association, the
			 American Public Health Association, the National Association of County and City
			 Health Officials, and the National Campaign for Sustainable Agriculture, are
			 among the more than 300 organizations representing health, consumer,
			 agricultural, environmental, humane, and other interests that support enactment
			 of legislation to phase out nontherapeutic use in farm animals of medically
			 important antibiotics;
			(15)the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)—
				(A)requires that all drugs be shown to be safe
			 before the drugs are approved; and
				(B)places the burden on manufacturers to
			 account for health consequences and prove safety;
				(16)(A)the Food and Drug Administration recently
			 modified the drug approval process for antibiotics to recognize the development
			 of resistant bacteria as an important aspect of safety;
				(B)however, most antibiotics currently used in
			 animal production systems for nontherapeutic purposes were approved before the
			 Food and Drug Administration began giving in-depth consideration to resistance
			 during the drug-approval process; and
				(C)the Food and Drug Administration has not
			 established a schedule for reviewing those existing approvals;
				(17)(A)the Food and Drug Administration has begun
			 a process of evaluating the safety of antibiotics used in animal agriculture;
			 and
				(B)that process—
					(i)is a valuable contribution to public
			 health; and
					(ii)may determine that there is a reasonable
			 certainty of no harm from the use of certain antibiotics in animal
			 agriculture;
					(18)(A)an April 2004 study by the General
			 Accounting Office concluded that Federal agencies do not collect the critical
			 data on antibiotic use in animals that they need to support research on human
			 health risks; and
			(B)the report recommends that the Department
			 of Agriculture and the Department of Health and Human Services develop and
			 implement a plan to collect data on antibiotic use in animals; and
			(19)certain nonroutine uses of antibiotics in
			 animal agriculture to prevent animal disease are legitimate.
			3.PurposeThe purpose of this Act is to preserve the
			 effectiveness of medically important antibiotics used in the treatment of human
			 and animal diseases by phasing out use of certain antibiotics for
			 nontherapeutic purposes in food-producing animals.
		ISafety of critical antimicrobial animal
			 drugs
			101.Proof of safety of critical antimicrobial
			 animal drugs
				(a)DefinitionsSection 201 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 321) is amended by adding at the end the following:
					
						(rr)Critical antimicrobial animal
				drugThe term critical
				antimicrobial animal drug means a drug that—
						(1)is intended for use in food-producing
				animals; and
						(2)is composed wholly or partly of—
							(A)any kind of penicillin, tetracycline,
				macrolide, lincosamide, streptogramin, aminoglycoside, sulfonamide; or
							(B)any other drug or derivative of a drug that
				is used in humans or intended for use in humans to treat or prevent disease or
				infection caused by microorganisms.
							(ss)Nontherapeutic useThe term nontherapeutic use,
				with respect to a critical antimicrobial animal drug, means any use of the drug
				as a feed or water additive for an animal in the absence of any clinical sign
				of disease in the animal for growth promotion, feed efficiency, weight gain,
				routine disease prevention, or other routine
				purpose.
						.
				(b)Nontherapeutic useSection 512(d)(1) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 360b(d)(1)) is amended—
					(1)in the first sentence—
						(A)in subparagraph (H), by striking
			 or at the end;
						(B)by redesignating subparagraph (I) as
			 subparagraph (J); and
						(C)by inserting after subparagraph (H) the
			 following:
							
								(I)with respect to a critical antimicrobial
				animal drug or a drug of the same chemical class as a critical antimicrobial
				animal drug, the applicant has failed to demonstrate that there is a reasonable
				certainty of no harm to human health due to the development of antimicrobial
				resistance that is attributable, in whole or in part, to the nontherapeutic use
				of the drug; or
								;
				and
						(2)in the second sentence, by striking
			 (A) through (I) and inserting (A) through
			 (J).
					(c)Phased elimination of nontherapeutic use in
			 animals of critical antimicrobial animal drugs important for human
			 healthSection 512 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 360b) is amended by adding at the end the following:
					
						(q)Phased elimination of nontherapeutic use in
				animals of critical antimicrobial animal drugs important for human
				health
							(1)ApplicabilityThis subsection applies to the
				nontherapeutic use in a food-producing animal of—
								(A)(i)a drug that is a critical antimicrobial
				animal drug; or
									(ii)a drug that is of the same chemical class
				as a critical antimicrobial animal drug; and
									(B)a drug—
									(i)for which, as of the day before the date of
				enactment of this subsection, there was in effect an approval of an application
				filed under subsection (b) or (j) of section 505; or
									(ii)that was otherwise marketed for use.
									(2)WithdrawalThe Secretary shall withdraw the approval
				of a nontherapeutic use in food-producing animals described in paragraph (1) on
				the date that is 2 years after the date of enactment of this subsection
				unless—
								(A)before the date that is 2 years after that
				date of enactment, the Secretary makes a written determination that the holder
				of the approved application has demonstrated that there is a reasonable
				certainty of no harm to human health due to the development of antimicrobial
				resistance that is attributable in whole or in part to the nontherapeutic use
				of the drug; or
								(B)before the date specified in subparagraph
				(A), the Secretary makes a final written determination under this subsection,
				with respect to a risk analysis of the drug conducted by the Secretary and
				other relevant information, that there is a reasonable certainty of no harm to
				human health due to the development of antimicrobial resistance that is
				attributable in whole or in part to the nontherapeutic use of the drug.
								(3)ExemptionsExcept as provided in paragraph (5), if the
				Secretary grants an exemption under section 505(i) for a drug that is a
				critical antimicrobial animal drug, the Secretary shall rescind each approval
				of a nontherapeutic use in a food-producing animal of the critical
				antimicrobial animal drug, or of a drug in the same chemical class as the
				critical antimicrobial animal drug, as of the date that is 2 years after the
				date on which the Secretary grants the exemption.
							(4)ApprovalsIf an application for a drug that is a
				critical antimicrobial animal drug is submitted to the Secretary under section
				505(b), the Secretary shall rescind each approval of a nontherapeutic use in a
				food-producing animal of the critical antimicrobial animal drug, or of a drug
				in the same chemical class as the critical antimicrobial animal drug, as of the
				date that is 2 years after the date on which the application is submitted to
				the Secretary.
							(5)ExceptionParagraph (3) or (4), as the case may be,
				shall not apply if, before the date on which approval would be rescinded under
				that subparagraph, the Secretary determines that the holder of the approved
				application has demonstrated that there is a reasonable certainty of no harm to
				human health due to the development of antimicrobial resistance that is
				attributable, in whole or in part, to the nontherapeutic use in the
				food-producing animal of the critical antimicrobial animal
				drug.
							.
				IIUse of critical antimicrobial animal drugs
			 in agriculture
			201.Assistance to defray expenses of livestock
			 or poultry producers in phasing out nontherapeutic use of critical
			 antimicrobial animal drugs
				(a)DefinitionsIn this section, the terms critical
			 antimicrobial animal drug and nontherapeutic use have the
			 meanings given the terms in
			 section
			 201 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 321).
				(b)PaymentsThe Secretary of Agriculture may make
			 payments to producers of livestock or poultry that the Secretary determines are
			 substantially reducing, or have substantially reduced, the nontherapeutic use
			 of critical antimicrobial animal drugs in livestock or poultry in order to
			 defray the costs of such reduction.
				(c)Priority for family farmers and small
			 farmsIn awarding payments
			 under subsection (b), the Secretary of Agriculture shall give priority to
			 family-owned and family-operated farms or ranches and to small farms or
			 ranches, as determined by the Secretary.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for fiscal year 2008 and for each subsequent fiscal year.
				202.Research and demonstration
			 programsSubtitle D of title
			 VII of the Farm Security and Rural Investment Act of 2002 (116 Stat.
			 455) is amended by adding at the end the following:
				
					7413.Phasing out of nontherapeutic use of
				critical antimicrobial animal drugs
						(a)DefinitionsIn this section, the terms critical
				antimicrobial animal drug and nontherapeutic use have the
				meanings given the terms in section 201 of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C.
				321).
						(b)GrantsThe Secretary, in consultation with the
				Secretary of Health and Human Services, shall award grants to colleges and
				universities to establish research and demonstration programs for—
							(1)phasing out the nontherapeutic use of
				critical antimicrobial animal drugs in livestock or poultry; and
							(2)informing livestock and poultry producers
				of methods for accomplishing the objective described in paragraph (1).
							(c)EducationThe Secretary shall use the results of the
				research and demonstration programs and the experience of agricultural
				producers that have reduced or eliminated the nontherapeutic use of critical
				antimicrobial animal drugs to educate other agricultural producers, through the
				Cooperative Research, Education, and Extension Service, concerning how to
				successfully phase out such use in livestock or poultry.
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section for fiscal years 2008 through
				2012.
						.
			203.Collection of data on critical
			 antimicrobial animal drugs
				(a)In generalChapter V of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351 et seq.) is amended by inserting after section 512 the
			 following:
					
						512A.Collection of data on critical
				antimicrobial animal drugs
							(a)In generalNot later than July 1 of each year, a
				manufacturer of a critical antimicrobial animal drug or an animal feed for
				food-producing animals bearing or containing a critical antimicrobial animal
				drug shall submit to the Secretary a report, in such form as the Secretary
				shall require, containing information on the sales during the previous calendar
				year of the critical antimicrobial animal drug or animal feed.
							(b)Information To be includedA report under subsection (a) shall—
								(1)state separately the quantity of the
				critical antimicrobial animal drug, including in animal feed bearing or
				containing the critical antimicrobial animal drug, sold for each kind of
				food-producing animal;
								(2)describe the claimed purpose of use for
				each kind of food-producing animal as being for growth promotion, weight gain,
				feed efficiency, disease prevention, disease control, disease treatment, or
				another purpose; and
								(3)describe the dosage form of the
				drug.
								(c)Publication
								(1)In generalThe Secretary shall—
									(A)make the information submitted under
				subsection (a) available to the public; and
									(B)publish the information at least
				annually.
									(2)Protection of confidentialityThe Secretary shall aggregate information,
				if necessary, to avoid disclosure under paragraph (1) of confidential business
				information.
								.
				(b)Prohibited actsSection 301(e) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 331(e)) is amended by striking 572(i)., 515(f)
			 and inserting 572(i), 512A, 515(f).
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is ninety days after the date
			 of enactment of this Act.
				
